Citation Nr: 1738755	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-28 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to March 10, 2015 and in excess of 30 percent thereafter for right knee osteoarthritis status post surgery with scar. 

2.  Entitlement to a rating in excess of 10 percent for residuals, right knee ligament injury with instability. 

3.  Entitlement to an initial rating in excess of 10 percent for a left hip condition associated with degenerative arthritis of the right hip.

4.  Entitlement to an initial compensable rating for left hip limitation of flexion.

5.  Entitlement to an initial rating in excess of 10 percent for left hip limitation in adduction.

6.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California. 

In October 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at Board videoconference hearing.  A hearing transcript has been associated with the record.

This case was previously before the Board in December 2015.  The claims for increased ratings for service-connected right knee osteoarthritis and instability were and remanded for additional evidentiary development.  In a March 2016 rating decision, the Agency of Original Jurisdiction (AOJ) awarded the Veteran a higher 30 percent rating effective March 10, 2015 for his service-connected right knee osteoarthritis.  However, as the maximum rating has not been awarded for the full period on appeal, the claim remains in appellate status and has been characterized as set forth on the front page of this decision.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).

The claim for service connection for bilateral hearing loss was also remanded in December 2015 for the scheduling of a Board hearing before a Veterans Law Judge (VLJ) sitting at the RO.  The Veteran subsequently withdrew the hearing request.  See March 2016 statement.

The Veteran submitted evidence indicating that his service-connected right knee instability affects his ability to obtain and maintain gainful employment.  See VA Form 21-8940 received in January 2017.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, according to a February 2017 statement, he subsequently withdrew the claim for a total rating based on individual unemployability (TDIU) and thus a claim for TDIU has not been added to this appeal. 

In December 2015, the Veteran submitted a notice of disagreement (NOD) with regard to all issues adjudicated in a March 2015 rating decision.  In a December 2015 letter, the RO acknowledged receipt of written disagreement.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized, a Decision Review Officer (DRO) hearing was held in January 2017, and that additional action is pending, a remand of the issues pursuant to Manlincon is not warranted in this case.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran underwent a VA examinations regarding his knee disabilities in June 2012 and March 2015.  After review of the examination reports, the Board finds that an additional VA examination should be obtained, as the examinations did not assess pain in both active and passive motion, as well as while weight bearing and non-weight bearing.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the Veteran recently indicated his right knee disabilities had worsened.  See November 2016 statement.

Regarding the Veteran's claimed bilateral hearing loss, he was last afforded a VA examination in September 2013 which did not show audiometric findings meeting the criteria for hearing loss for VA purposes.  VA treatment records reflect that he was evaluated in October 2014 for hearing loss.  It was noted that thresholds suggested a mild to severe hearing loss in both ears.  The most recent statement of the case (SOC) regarding the claimed hearing loss is dated in October 2014 and appears to have not considered the October 2014 VA treatment records (i.e., October 2014 SOC lists that only VA treatment records from November 1996 to September 2014 were reviewed).  Further, as it appears that the Veteran may have hearing loss, which was not shown in the September 2013 VA examination, the Board finds that he should be afforded a new examination and opinion to assist in determining the nature and etiology of the claimed bilateral hearing loss.

With regards to the claims for increased ratings regarding his left hip condition in extension, left hip limitation of flexion, and left hip limitation of adduction, the Veteran requested a Board videoconference hearing in a March 2016 submission.  To date, the Veteran has not been afforded this requested Board hearing and there is no indication that he has withdrawn such request.   Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  See 38 C.F.R. § 20.700; see also 38 U.S.C.A. § 7107 and 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (pertaining specifically to hearings before the Board).   

While on remand, updated VA treatment records dated from August 2016 to the present from the Greater Los Angeles Healthcare System that are not already associated with the record should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the Greater Los Angeles Healthcare System dated from August 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After completing the above development, the Veteran should be afforded a VA examination by an appropriately qualified medical professional to determine the current nature and severity of the service-connected right knee disabilities. 

All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right knee disabilities, noting their frequency and severity. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the right knee and the paired left knee.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations in June 2012 and March 2015, based on the provided active motion findings.  If this cannot be accomplished, the examiner should explain why.  Examination should also estimate any additional limitation of motion on repeated movement, with pain, or during flare-ups, expressed in degrees of lost motion.  Additionally, all appropriate tests of instability should be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3.  Then, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed. 

The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities. 

The examiner is asked to respond to the following:

Does the Veteran have a current diagnosis of bilateral hearing loss for VA purposes?  If yes, is it at least as likely as not (a 50 percent probability or greater) that his bilateral hearing loss is etiologically related to active service?

The examiner should consider the Veteran's claimed in-service noise exposure and October 2014 VA treatment records noting thresholds suggestive of mild to severe hearing loss in both ears. 

The examiner should provide a rationale for all opinions expressed. 

4.  After completing the above, and any other development as may be indicated, the AOJ should readjudicate the claims for increased ratings for right knee osteoarthritis status post surgery with scar and right knee ligament injury with instability and for service connection for bilateral hearing loss, to include consideration of all evidence added to the record.  If the benefits sought on appeal are denied, the AOJ must furnish to the Veteran and his attorney a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  The Veteran should be scheduled for a Board videoconference hearing before a VLJ as to the issues of entitlement to increased ratings for his left hip condition in extension, left hip limitation of flexion, and left hip limitations of abduction adduction, and rotation.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







